Citation Nr: 1022976	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-34 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active military duty from May 1968 to 
September 1969, and also had prior active duty for training 
(ACDUTRA) from May 1967 to September 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) denying service 
connection for bilateral hearing loss.  In the course of 
appeal, in an October 2009 rating action, the RO granted 
service connection for left ear hearing loss but continued 
the denial of service connection for the right ear.  

In March 2007 the Veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO.  In his VA Form 9 in 
November 2007, he requested a hearing before a Veterans Law 
Judge of the Board.  By a March 2010 submission signed by the 
Veteran's authorized representative, the Veteran withdrew his 
request for a DRO hearing.  The Veteran was afforded a video 
onference hearing before the undersigned Veterans Law Judge 
in May 2010.  A transcript of that hearing is contained in 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been service connected for left ear hearing 
loss and tinnitus based on his exposure to combat noise and 
other artillery noise in service, including his averred use 
of an M-60 machine gun in combat (with statements within the 
claims file from fellow soldiers to support his combat 
exposure), as well as his role as a firing range instructor 
in service upon his return from Vietnam.  The Veteran sought 
hearing loss treatment at VA, and upon audiology consultation 
in December 2007 he reported having a long history of excess 
noise exposure, with minimal hearing protection, in the 
military, but also recreationally and occupationally. 

Mental health treatment records reflect a past history of 
manual labor, and work in recent years as a technical 
consultant for a coal mining company.  Noise exposures 
associated with coal mining operations thus appear also 
likely.  

The Veteran was afforded an official (QTC) examination on 
December 31, 2007, to address his claimed hearing loss and 
tinnitus and their etiology.  The examiner noted the 
Veteran's history, tested him, and opined that in fact the 
Veteran had high frequency sensorineural hearing loss in both 
ears causally related to explosive noise exposure in service, 
in the left ear much more so than in the right.  

The difficulty in this case arises from the test readings 
presented at that examination.  On authorized audiological 
evaluation in December 2007 for that official examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
15
15
20
15
30
20
LEFT
15
15
25
65
90
49

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).   To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Accordingly, a service connection claim requires evidence 
which establishes that the Veteran currently has the 
disability for which service connection is sought, see 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); or at 
least during the claim and appellate period, see McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 hertz (Hz) is 40 decibels (dB) or 
greater, or where the auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 
26 dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Thus, based on the December 2007 QTC audiometric testing, 
none of the three alternative criteria are met to establish 
hearing loss disability in the right ear, and hence the 
current disability requirement for service connection appears 
not to be met for right ear hearing loss based on the QTC 
testing.  

The December 2007 QTC audiometric findings were consistent 
with hearing loss disability findings upon VA audiology 
consultation for treatment purposes in December 2007.   
However, for the December 28, 2007, hearing loss treatment 
evaluation, specific numbers were not provided.  Rather, the 
treating examiner stated, "Pure tone air and bone conduction 
revealed normal hearing through 4 kHz, in the right sloping 
to moderate [high frequency sensorineural hearing loss] . . . 
.  [P]ure tone average and word recognition was excellent, 
bilaterally . . . ."

Thus, applying 38 C.F.R. § 3.385 to the audiology testing 
measurements obtained, it would appear that the Veteran does 
not meet the current disability requirements to support the 
claim for service connection for hearing loss in the right 
ear.  However, the Veteran and his representative have raised 
a reasonable objection to the QTC test findings.  At his May 
2010 videoconference hearing, the Veteran testified that the 
QTC examiner did not use any testing equipment to test word 
recognition in each ear, but rather simply sat across from 
him at a table and used a list of approximately 10 words, 
without separately testing each ear.  The representative 
contends that the Maryland CNC word list consists of 100 
words, not 10, and that each ear should have been tested 
independently using appropriate machinery to arrive at a 
medically supportable conclusion of word recognition for each 
ear.  

The December 2007 QTC examiner's word recognition findings 
were 100 percent word recognition in each ear.  On its face 
this sounds implausible, particularly given the significant 
hearing loss impairment in the left ear above 2000 Hz.  At 
his hearing the Veteran testified that he could understand 
words quite well by looking at a person while listening, but 
had more difficulty when not facing the person.  This is 
consistent with his testimony to the effect that the QTC word 
recognition testing was performed with the tester sitting 
across from the Veteran rather than using a testing device, 
with a result of excellent word recognition.  

Thus, three plausible failings of the QTC word recognition 
testing are presented: sitting across from the Veteran and 
thus allowing him to aid his word recognition by watching the 
tester's lips, a failure to independently test each ear for 
word recognition, and a failure to appropriately administer a 
full-battery Maryland CNC Word List test.  

The Board also notes that the QTC testing revealed a pure 
tone threshold of 30 decibels at 4000 Hz in the right ear.  
Had that finding been 40 instead of 30, the Veteran would 
have qualified under 38 C.F.R. § 3.385 for hearing loss 
disability in that ear.  The inexactness and variability 
between audiometric tests thus leaves open the possibility 
that another test would produce findings meeting the 
38 C.F.R. § 3.385 criteria.  That is particularly the case 
where, as here, the test quality has otherwise been 
substantially brought into question.

Once VA provides an examination in a service connection 
claim, the examination must be adequate or VA must notify the 
veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Because the 
adequacy of the examination has been substantially brought 
into question in this case, the Board believes that the best 
course is to afford the Veteran an additional loss 
examination, to determine whether the criteria for hearing 
loss disability pursuant to 38 C.F.R. § 3.385 may yet be 
found in the right ear to support the claim for service 
connection for a hearing loss disorder of the right ear.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to inform of 
any additional pertinent treatments or 
examinations that are not reflected in the claims 
file, including any pertaining to his hearing 
loss and tinnitus.  With the Veteran's 
assistance, obtain any such identified records 
and associate them with the claims file.  

2.  Thereafter, afford the Veteran another 
hearing loss examination, to address only the 
presence or absence of hearing loss disability.  
The claims folder must be made available to the 
examiner for review.  The examiner is to be 
advised that, although an official QTC 
examination was conducted in December 2007, a 
question has arisen regarding the validity of the 
findings at that examination, based on the 
Veteran's own assertions and based on findings as 
recorded in that examination record.  The 
examiner should be advised that, accordingly, 
further audiological examination with audiometric 
testing is required.  The examiner should do the 
following: 

a.  Obtain appropriate audiometric testing for 
both ears, including pure tone thresholds in 
decibels at appropriate hertz levels for each 
ear, and speech recognition using the full-
battery Maryland CNC Word List for each ear.   

b.  Provide an audiology assessment of any  
hearing disability in each ear.  

c.  In providing the above opinions, the 
examiner should review the record including  
past and current lay statements by the 
Veteran.  However, it should be noted that 
only findings and a diagnosis are required for 
this examination, and not any etiology opinion 
(as contrasted with the usual case).  

d.  Any opinion provided must include a 
medical analysis, with discussion of specific 
evidence of record.  If any questions cannot 
be answered without resorting to pure 
speculation, the examiner must provide a 
complete explanation why those questions 
cannot be answered.  

3.  Thereafter, the RO/AMC should 
readjudicate the remanded claim de novo.  If 
service connection is not granted, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

